 Case 2:15-cv-00126-PLM-MV ECF No. 27 filed 06/11/20 PageID.1176 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION


 DAVE HARRIS,

         Petitioner,
                                                     Case No. 2:15-cv-126
 v.
                                                     HONORABLE PAUL L. MALONEY
 JEFF WOODS,

       Respondent.
 ____________________________/

                                         JUDGMENT

       In accordance with the Order entered this date:

       IT IS HEREBY ORDERED that Judgment is entered in favor of Respondent and against

Petitioner.



Dated: June 11, 2020                                       /s/ Paul L. Maloney
                                                          Paul L. Maloney
                                                          United States District Judge
